Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 29, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00172-CV



                       IN RE CURTIS BURTON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-50245

                         MEMORANDUM OPINION

      On February 28, 2020, relator Curtis Burton filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Dedra Davis,
presiding judge of the 270th District Court of Harris County, to set aside her
February 11, 2020 order denying relator’s motion to disqualify counsel for the
defendants in the underlying case.
      Relator has failed to show that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus. We also lift our stay entered on
March 2, 2020.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                         2